 Case 18-30241               Doc 330         Filed 08/28/19 Entered 08/28/19 08:11:30      Desc Main
                                              Document Page 1 of 2
      FILED & JUDGMENT ENTERED
                Steven T. Salata




           August 28 2019


       Clerk, U.S. Bankruptcy Court
      Western District of North Carolina
                                                                           _____________________________
                                                                                    J. Craig Whitley
                                                                             United States Bankruptcy Judge




                       IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                    Charlotte Division

 In re:
                                                            Case Number: 18-30241
 BK Racing, LLC,
                                                            Chapter 11
                                           Debtor.

  ORDER AUTHORIZING COMPENSATION TO GRIER WRIGHT MARTINEZ, PA

         THIS MATTER came on for hearing before the Court on August 20, 2019 (the “Hearing”)
on the First Interim Application for Compensation to Grier & Crisp, PA, Attorneys to the Trustee
(D.E. 258) filed in this case on April 2, 2019 (the “Application”). In the Application, Grier Wright
Martinez, PA, f/k/a Grier Furr & Crisp, PA and Grier & Crisp, PA (“Applicant”), seeks
compensation of $159,912.00 and reimbursement of expenses of $6,546.73, for services rendered
to Matthew W. Smith, the Court-appointed Chapter 11 trustee (the “Trustee”) in this case for the
period beginning March 28, 2018 and ending August 31, 2018. The only objection or other
response to the Application was the Objection to First Interim Application for Compensation to
Grier & Crisp, PA, Attorneys to the Trustee filed by Atlantic Union Bank (“AUB”) on May 24,
2019 (D.E. 302) (the “Objection”). The Court—having (i) reviewed the record in this case,
(ii) reviewed the contents of the Application and the Objection, and (iii) considered the
presentations and arguments of counsel at the Hearing—finds and concludes as follows:

        1.     A Notice of Opportunity for Hearing for the Application was served upon the
parties as required by law. Other than the Objection, no party in interest has objected to, or
requested a hearing on, the Application.

        2.     During the Hearing, Applicant and counsel for AUB advised the Court that the
parties had resolved the Objection by including in the order approving the Application language
adequately protecting and preserving AUB’s rights in the event of any proceeding or motion by
the Trustee under 11 U.S.C. § 506(c).
 Case 18-30241       Doc 330      Filed 08/28/19 Entered 08/28/19 08:11:30        Desc Main
                                   Document Page 2 of 2



        3.     Applicant has rendered valuable services to the Trustee during this chapter 11
proceeding for the period March 28, 2018 through August 31, 2018 for which it has received no
compensation and the reasonable value of services as yet uncompensated is at least $159,912.00.
In addition, Applicant is entitled to reimbursement for expenses in the amount of $6,546.73.

        IT IS, THEREFORE, ORDERED that: (a) the Objection is overruled, subject to the
provisions of this Order below; (b) Applicant is hereby awarded the sum of $159,912.00 in fees
and $6,546.73 in expenses; and (c) this Order is without prejudice to AUB’s rights, arguments,
and defenses in any proceeding or motion by the Trustee to recover under 11 U.S.C. § 506(c) any
of the fees and expenses awarded herein.



This Order has been signed                                      United States Bankruptcy Court
electronically. The judge’s
signature and court’s seal
appear at the top of the Order.




                                              2
